Citation Nr: 0200365	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left ankle sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to an earlier effective date for the grant of 
a compensable evaluation for the residuals of a left ankle 
sprain.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to service connection for otitis externa.

6.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected left 
ankle sprain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1980 to May 
1983 with prior active and inactive service indicated.

These issues come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  The record reflects that 
the veteran perfected appeals regarding each of the 
aforementioned issues. 

The record shows that, in May 1997, the veteran presented 
testimony at a personal hearing before the undersigned Member 
of the Board.  A transcript of this hearing was obtained and 
associated with the claims folders.  During this hearing, the 
veteran withdrew his appeal as to a claim of entitlement to 
service connection for refractive error and defective color 
vision.  Thus, this matter is not presently on appeal before 
the Board. 

In April 1998, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was completed 
by the RO.  Thereafter, in October 1999, the RO issued a 
Supplemental Statement of the Case (SSOC), in which it 
continued to deny the veteran's increased rating and service 
connection claims.  The claims folder was then returned to 
the Board for further appellate review. 

The Board notes that, in an October 1999 rating decision, the 
RO granted an earlier effective date of March 30, 1991, for 
the assignment of a compensable evaluation for the residuals 
of a left ankle sprain.  However, because the veteran has 
asserted in the past that an effective date earlier than 
March 30, 1991, is warranted for the grant of a compensable 
evaluation for the residuals of a left ankle sprain, the 
Board finds that his claim for an earlier effective date 
remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38 
(1993) (holding that, in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded.").

The Board also notes that, in a statement submitted in May 
2000, the veteran raised a claim of entitlement to service 
connection for a left knee and left leg disability.  In a 
deferred rating decision dated in June 2001, the RO 
recognized this claim, and indicated that appropriate 
evidentiary development was going to be undertaken.  Because 
this claim has not yet been adjudicated by the agency of 
original jurisdiction, it is not presently on appeal before 
the Board.  Furthermore, because the RO has already noted 
that appropriate action is being taken with respect to this 
claim, the Board believes that a referral of this issue to 
the RO is unnecessary at this time.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of a left ankle sprain are manifested by no more than 
moderate limitation of motion, with some additional 
functional loss due to pain.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
pseudofolliculitis barbae is manifested by small bumps, with 
hyperpigmentation of some skin in a follicular pattern, but 
not by exfoliation, exudation, or itching over an exposed 
surface, or by marked disfigurement, ulceration, or crusting.  

3.  In June 1991, the veteran submitted an informal claim of 
entitlement to an increased evaluation for the residuals of 
an injury to the left ankle.

4.  The earliest date on which it can be factually 
ascertained that the veteran experienced an increase in his 
service-connected residuals of an injury to the left ankle 
during the one-year period prior to the filing of his claim 
is March 30, 1991.

5.  In an unappealed February 1984 rating decision, the RO 
denied a claim of entitlement to service connection for a 
back disability.

6.  Evidence submitted since the RO's February 1984 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
residuals of a left ankle sprain with additional functional 
loss are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2001).

2.  The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

3.  The criteria for an effective date prior to March 30, 
1991, for the assignment of a compensable evaluation for the 
residuals of an injury to the left ankle are not met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(2001).

4.  Evidence submitted since the RO's final February 1984 
rating decision is new and material; thus, the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that, in 
September 1979, he sprained his left ankle.  In a clinical 
note dated in October 1979, an examiner indicated that the 
veteran's ankle was looking good, and that he was being 
allowed to return to training.  However, subsequent records 
show that he complained of pain and other symptoms in his 
left ankle on several occasions throughout the remainder of 
his military service.

Service medical records also show that, in December 1981, the 
veteran complained of minor skin irritation under his chin.  
The examiner noted an impression of rule out 
pseudofolliculitis barbae.  Similar complaints were noted on 
the following day, at which time the examiner noted an 
impression of pseudofolliculitis barbae.  Later that month, 
the veteran underwent hair follicle removal.  No subsequent 
complaints of skin irritation on the veteran's chin were 
noted throughout his remaining period of active duty.  These 
records are negative for any complaints or treatment for 
psychiatric problems.  In a report of medical examination 
completed at separation, an examiner noted "normal" for the 
veteran's lower extremities and psychiatric condition.

In July 1983, the veteran filed a claim of entitlement to 
service connection for a left ankle disorder.  He reported 
that he had experienced ankle swelling from August 1979 to 
September 1979, and that he had been experiencing such 
symptoms about once a year ever since.  In a February 1984 
rating decision, the RO granted service connection for a left 
ankle injury and assigned a non compensable disability 
rating.

Private medical records from Regional Medical Center show 
that, in August 1989, the veteran was involved in a motor 
vehicle accident, in which he experienced a loss of 
consciousness at the scene.  Physical examination at 
admission revealed a large abrasion avulsion injury of the 
forehead.  He subsequently underwent an emergency excision 
and closure of the large forehead defect, and was then seen 
at the Orthopedic Service for a suspected cervical spine 
injury.  A diagnosis of a spinous process fractures of C-7 
and T-1 was noted.

In June 1991, the veteran filed a claim of entitlement to a 
compensable evaluation for his service-connected left ankle 
disability.  In support of his claim, he reported having 
received treatment at the VA Medical Center (MC) in Memphis, 
Tennessee.  The records of this treatment, which were 
subsequently obtained by the RO, show that, in April 1991, 
the veteran complained of increasing pain and swelling in his 
left ankle and in May 1991 range of motion was found to be 
normal on examination.  In a July 1991 rating decision, the 
RO denied entitlement to a compensable evaluation for his 
service-connected left ankle sprain.  The veteran was 
notified of this decision in a letter dated August 28, 1991.

In an August 26, 1991, clinical note, an examiner found the 
veteran's left ankle to be stable, with negative anterior 
drawer sign.  X-rays were noted to be negative for any 
findings in the left ankle.  Subsequent VA treatment records 
reveal that the veteran continued to receive periodic 
treatment for his left ankle throughout 1992.  For example, 
in February 1992, he reported twisting his ankle at work.  
Examination was negative for swelling, but did reveal some 
tenderness in the great toe.  In an April 1992 clinical note, 
an examiner noted that the veteran had a history of swelling 
in his ankle.  The examiner indicated that x-rays were 
unremarkable, and that neurological examination was intact.  
The examiner noted an impression of left ankle instability.  

In a statement received in July 1992, the veteran asserted 
that his left ankle disability had continued to worsen.  In a 
rating decision dated in November 1992, the RO granted an 
increased evaluation, 10 percent, for the veteran's service-
connected left ankle sprain under Diagnostic Code 5271, 
effective August 26, 1991.  

Records obtained from Memphis Orthopedic Group, PC, reveal 
that, in July 1992, the veteran was pushing a container at 
his job at Federal Express and twisted his ankle.  It was 
noted in August 1992 that he had sustained a varus injury 
with flexion of the ankle, and that he was experiencing 
significant pain, swelling, and ecchymosis about the lateral 
aspect of his ankle.  Examination revealed a moderate degree 
of swelling, with tenderness and clinical instability on 
inversion stress testing.  The examiner noted a diagnosis of 
significant lateral ankle sprain, left ankle with residual 
instability.  The veteran was placed in a short leg cutter 
walking cast for a period of four weeks.  Later that month, 
the veteran's cast was removed and examination was found to 
be negative for any residual swelling or significant 
tenderness.  In September 1992 his brace was removed, and his 
ankle was clinically stable on stress inversion.

Medical records submitted by Dr. R.C. also show that, in July 
1992, the veteran was treated for a severe strain in his left 
ankle, and that he was in a short leg cast.  In a September 
1992 clinical note, it was noted that he should be able to 
return to duty at work.

Thereafter, in December 1992, the veteran filed a Notice of 
Disagreement (NOD) regarding both the disability rating and 
effective date assigned in the November 1992 rating decision.  
He argued that an effective date of July 19, 1983, was 
warranted for the 10 percent evaluation for his left ankle 
disorder, because this was the date on which he originally 
filed his claim for service connection.  He also argued that 
a higher disability rating was warranted, because his 
condition had continued to worsen.  In a statement received 
in April 1983, the veteran also indicated that he wished to 
file a claim of entitlement to service connection for a 
facial skin condition.

In June 1993, the veteran underwent a number of VA physical 
examinations.  During a VA joints examination, he reported 
that was experiencing chronic mild to moderate left ankle 
pain.  Examination of the left ankle revealed some 
tenderness, with dorsiflexion of the ankle to 5 degrees above 
a right angle plantar flexion, and 20 degrees below a right 
ankle inversion to neutral eversion 20 degrees.  It was noted 
that he was wearing a reinforced ankle corset.  X-rays of the 
left ankle revealed no degenerative arthritis.  The VA 
examiner noted an impression of bilateral chronic ankle 
sprain.

During a VA dermatological examination conducted in June 
1993, the veteran reported that he had a history of bumps on 
his face in the area in which he shaved.  He indicated that 
he had experienced these bumps ever since his enlistment in 
1983, which was reportedly the first time that he had shaved.  
He stated that he had been treated with numerous topical 
medications, plus extraction of hair follicles when the bumps 
were present but not shaving was the only palliative 
treatment.  Upon examination, the VA examiner noted that he 
was unshaven, and that no papules or postules were present in 
the beard area.  The VA examiner noted a diagnosis of 
pseudofolliculitis barbae.

In an October 1993 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a non 
compensable evaluation.  The RO also denied an increased 
evaluation for the veteran's left ankle disorder.  In a 
statement submitted in July 1994, the veteran expressed 
disagreement with the non compensable rating assigned for his 
pseudofolliculitis barbae.  He also disagreed with the denial 
of his claim for an increased evaluation for his left ankle 
disorder.  Thereafter, in December 1994, the RO responded by 
issuing a Statement of the Case (SOC).

Private medical records show that in 1993 and 1994, the 
veteran continued to receive treatment for a variety of 
problems.  In April 1993, he was examined at Eastwood Medical 
Center for a rash on his chest and back.  In August 1993, he 
was also examined at Methodist Hospital South for complaints 
of left foot pain.  VA outpatient treatment records reflect 
complaints of left ankle giving way on several occasions in 
1996.  Findings included slight tenderness and minimal 
instability.  X-rays were negative for fracture.

During his May 1997 hearing, the veteran testified that his 
left ankle had caused him problems at every job he had ever 
been on.  In particular, he indicated that his ankle problems 
had caused his performance and attendance scores to be very 
low, and that this had caused problems with his bosses.  With 
respect to his service-connected skin disorder, he indicated 
that he often experienced a rash all over his chest and neck, 
and that it "stings."  He stated that the rash became worse 
when he shaved, and often went away if he did not shave for a 
while.  In regard to his claim for an earlier effective date 
for the 10 percent evaluation assigned for his left ankle 
disorder, the veteran's accredited representative testified 
that the veteran's claim had been received in June 1991.  The 
representative asserted that, because there was evidence 
showing that he had been receiving treatment in the year 
prior to filing his claim, his 10 percent evaluation should 
be effective twelve months prior to June 1991.

In April 1998, this case was remanded to the RO for further 
evidentiary development.  Specifically, the RO was instructed 
to provide the veteran with several VA examinations, in part 
to determine the severity of his service-connected 
disabilities.  The RO was also instructed to obtain the 
veteran's file from the Social Security Administration (SSA).

In June 1998, the veteran was provided with a VA general 
medical examination.  He reported that he kept developing 
sores all over his head, and that he had been treating this 
condition with special shampoo received from VA.  He reported 
that his ankles hurt everyday, and that he could easily twist 
his left ankle by walking on a rock.  He stated that he had 
to be extremely careful not to hurt his ankle while driving, 
particularly when he was getting into and out of a car.

Upon examination, the examiner noted that a few bumps were 
visible under his hair in the temporal and parietal area, 
which did not bleed or ulcerate, and were not tender.  The 
skin underneath his hair and beard was found to be normal, 
with very rare bumps, which were not tender and were without 
ulceration.  It was noted that a few scarred areas were 
present on the back of his neck, with hyperpigmentation in a 
follicular pattern.  Examination of his feet revealed no 
tenderness to palpation, but examination of the ankles showed 
some soreness to palpation in the retromalleolar area on the 
left.  Range of motion was noted to be to 15 degrees in both 
dorsiflexion and plantar flexion, with some discomfort noted 
at the end of motion.  The VA examiner noted a diagnosis of 
seborrheic dermatitis and questionable pseudofolliculitis 
barbae as per history.  The VA examiner found that the 
lesions over the scalp and beard were very mild, with no 
ulceration or bleeding.  The VA examiner also noted a 
diagnosis of a history of injury to the ankles, particularly 
the left ankle with a likely sprain with persistent pain, 
which could be exacerbated with bumping or walking on an 
uneven surface.  It was indicated that, during the time he 
was working actively, the veteran was placed in a cast at 
least ten times as per his statement.

In July 1999, the RO received the veteran's SSA file.  The 
medical records contained in this file are dated throughout 
1989, and appear to deal primarily with injuries sustained in 
the veteran's 1989 motor vehicle accident.  This file is 
negative for any records pertaining to the veteran's service-
connected left ankle or skin disorders.

In August 1999, the veteran underwent a VA orthopedic 
examination.  Examination of the left ankle revealed mild 
tenderness on palpation of the anterior and lateral joint 
spaces.  No significant discomfort was noted, and no 
significant erythema or edema was observed.  The VA examiner 
indicated that the veteran had significantly hyperpronated 
feet with no arch, but that there was no significant 
impingement of the arch against the fibula.  No tenderness 
was found in the anterior talar fib, calcaneal fib, or 
posterior talar fibular ligaments.  The VA examiner also 
noted that no swelling was observed, and that range of motion 
in the left ankle was good.  Range of motion was noted to be 
to 10 degrees of dorsiflexion, 30 degrees of plantar flexion, 
20 degrees inversion, and 10 degrees eversion.  X-rays of the 
left ankle revealed some early osteoarthritic changes, with 
minimal anterior tibial and talar osteophyte formation, and 
no significant narrowing.  The VA examiner noted a diagnosis 
of status post multiple inversion injuries to the left ankle.  
The VA examiner concluded that the veteran sustained a 
significant ankle inversion type injury in service, which may 
be related to the significant inversion injuries he has 
experienced since.  The VA examiner also noted that he had 
hyperpronated, or flat feet, which may contribute to these 
injuries.  The VA examiner determined that he had lost 
approximately 10 degrees of dorsiflexion in his left ankle, 
and that he was developing some early osteoarthritic changes, 
which may be post-traumatic.

In the October 1999 rating decision, the RO granted an 
earlier effective date of March 30, 1991, for the assignment 
of a 10 evaluation for the residuals of a left ankle sprain.  
In evaluating this claim, the RO noted that the veteran's 
treatment records show that he had been examined on March 30, 
1991, for complaints pertaining to his left ankle.  The RO 
concluded that this was the earliest date on which he sought 
treatment for this disability in the year prior to filing his 
increased rating claim in June 1991.  In a SSOC issued that 
same month, the RO continued to deny increased evaluations 
for the veteran's service-connected left ankle disorder and 
pseudofolliculitis barbae.

In September 2000, the veteran underwent another VA 
orthopedic examination.  It was noted that he walked with a 
mild antalgic gait, which favored his left lower extremity.  
The VA examiner found that he had 20 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  Examination revealed mild 
diffuse ankle and joint line tenderness, but no tenderness 
over the lateral malleous or midfoot area.  The VA examiner 
noted that there was some decreased strength when the 
peroneal tendons were resisted with the ankle inverted.  X-
rays of the left ankle revealed no fractures, no loss of 
height in the joint space, and no tumors.  The VA examiner 
noted a diagnosis of moderate peroneal tendonitis and a 
moderate chronic Grade II ankle sprain of his lateral 
ligamentous structures.  The VA examiner concluded that this 
causes the veteran significant pain and disability with 
ambulation, and that it certainly impaired his ability to 
walk on uneven ground.

In an Appellant's Brief dated in September 2001, the 
veteran's accredited representative argued that a higher 
evaluation is warranted for the veteran's left ankle based 
upon functional loss due to pain.  In support of this 
conclusion, the representative pointed to the September 2000 
VA examiner's finding that the veteran experiences 
significant pain and disability with ambulation.

Analysis

I.  Preliminary Matter

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statements of the Case and numerous 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the Board believes that the veteran 
has been advised of what the evidence must show in order to 
substantiate his claims for increased ratings and an earlier 
effective date.  Furthermore, the Board notes that the RO has 
issued several letters to the veteran throughout the pendency 
of this appeal for the specific purpose of providing him with 
the opportunity to inform VA of the existence of any 
additional information and evidence that could be pertinent 
to his increased rating claims.  In light of these facts, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with numerous medical examinations 
throughout the pendency of this appeal, and neither he nor 
his representative has alluded to any additional information 
or evidence that has not been obtained and which would be 
pertinent to the present claims.  In light of the above, the 
Board finds that all facts that are relevant to these issues 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Entitlement to an increased evaluation for the residuals 
of a left ankle sprain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected left ankle disability is 
currently evaluated as 10 percent disabling under the 
criteria of Diagnostic Code 5271, which pertains to limited 
motion of the ankle.  Under this code, a 10 percent 
disability rating is warranted for moderate limitation of 
motion of the ankle and a 20 percent disability rating is 
warranted for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion 
in the ankle is considered to be 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2001).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the assignment of a 20 percent evaluation 
under Diagnostic Code 5271.  In essence, the Board believes 
that the veteran's service-connected residuals of a left 
ankle sprain are manifested by no more than moderate 
limitation of motion in the left ankle.  The Board found the 
most probative evidence in this regard to be the report of 
the veteran's October 2000 VA examination, which revealed 
that the range of motion in his left ankle was to 20 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  These 
findings are consistent with no more than a 10 percent 
disability rating for moderate limitation of motion in the 
left ankle.  Furthermore, the Board believes that the 
assignment of a 10 percent rating for moderate limitation of 
motion is also consistent with the report of the veteran's 
August 1999 VA examination, which revealed the range of 
motion in his left ankle to be to 10 degree of dorsiflexion 
and 30 degrees of plantar flexion.  In addition, although his 
June 1998 VA examination revealed only 15 degrees of plantar 
flexion in the left ankle, the Board notes that this 
examination also revealed dorsiflexion to 15 degrees.  Thus, 
the Board believes these findings to also be consistent with 
a 10 percent rating for moderate limitation of motion.  

In short, the Board finds that competent and probative 
evidence of record demonstrates that the veteran experiences 
no more than moderate limitation of motion in his left ankle.  
Thus, a disability rating in excess of 10 percent is not 
warranted under the criteria of Diagnostic Code 5271.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Accordingly, the Board has also 
considered whether the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as they relate to pain and any resulting functional 
impairment due to pain or other symptoms, might allow for a 
higher rating in this case.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In this regard, the Board notes that the most probative 
evidence of record appears to be the report of the veteran's 
September 2000 VA examination.  In this report, the VA 
examiner concluded that the veteran experiences significant 
pain and disability with ambulation, and that these symptoms 
certainly impaired his ability to walk on uneven ground.  
Although the VA examiner appears to have attributed this 
impairment in part to non service-connected peroneal 
tendonitis, the VA examiner also appears to have attributed 
this impairment at least in part to his service-connected 
residuals of a left ankle sprain.  The Board believes that 
such a finding is consistent with the conclusions of the June 
1998 VA examiner, who found that the veteran's residuals of a 
left ankle sprain included persistent pain, which could be 
exacerbated with bumping or walking on an uneven surface.  In 
light of this evidence, the Board is of the opinion that the 
veteran experiences additional functional loss due to pain so 
as to warrant an additional 10 percent under the provisions 
of 38 C.F.R. § 4.40.  Furthermore, the Board believes that a 
higher additional rating is not warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In particular, the 
Board notes that although the veteran is limited in function 
due to his left ankle disability, there is no indication of 
loss of coordination or excursion, and no evidence of 
deformity or atrophy.  To the extent that the veteran may 
experience additional fatiguability or weakness due to his 
left ankle disability, the Board believes these symptoms to 
be adequately compensated by the grant of an additional 10 
percent rating for functional loss.  In short, the Board 
finds that, in light of the level of functional loss shown, 
the weight of the evidence supports the assignment of an 
additional 10 percent evaluation, and no more, based upon 
functional loss due to pain.

Thus, having found that a 10 percent disability rating is 
warranted under the provisions of 38 C.F.R. § 4.40, in 
addition to the 10 percent already assigned under the 
provisions of Diagnostic Code 5721, the Board notes that the 
veteran's service-connected left ankle disability is now 
assigned a total disability rating of 20 percent.  Although 
the Board has considered an evaluation under other rating 
codes applicable to the ankle, we find that none are 
appropriate in this instance, as the left ankle has not been 
shown to exhibit malunion or ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273 (2001).

In summary, for the reasons and bases set forth above, the 
Board finds that an evaluation of 20 percent is warranted for 
the veteran's left ankle disability under Diagnostic Code 
5271.  This increased rating is based on an additional 10 
percent granted for functional loss in the left ankle.  Thus, 
the benefit sought on appeal is granted.

III.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae.

There is no specific Diagnostic Code for pseudofolliculitis 
barbae.  VA regulations provide that when an unlisted 
disorder is encountered it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In this case, the veteran's service-connected 
pseudofolliculitis barbae has been evaluated using the 
criteria of Diagnostic Code 7806, which pertains to eczema.  
Under this criteria, a 10 percent rating is warranted for a 
skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for a skin disorder with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating, the highest rating assignable based on 
this code, is warranted for a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant. 38 C.F.R. § 
4.118, Diagnostic Code 7806.  

The veteran's pseudofolliculitis barbae is currently 
evaluated as non compensable.  Regulations provide that, in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (2001).

After reviewing the record in this case, and for the reasons 
and bases set forth below, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the veteran's service-connected 
skin disorder.  In essence, the Board finds that the 
veteran's service-connected pseudofolliculitis barbae is 
manifested by small bumps, with hyperpigmentation of some 
skin in a follicular pattern, but not by exfoliation, 
exudation, or itching over an exposed surface, or by marked 
disfigurement, ulceration, or crusting.  

In reviewing the record, the Board found the most probative 
evidence of record to be the report of the veteran's June 
1998 VA examination.  In this report, the VA examiner noted 
that the skin under the veteran's appeared to be normal, 
except for very rare bumps, which were found to be nontender 
and without ulceration.  Similarly, examination also revealed 
a few bumps under the veteran's hair, which did not bleed or 
ulcerate, and were not tender.  In addition, examination of 
the veteran's neck revealed a few scarred areas, with 
hyperpigmentation of the skin in a follicular pattern.  The 
report of this examination is negative for any indication of 
exfoliation or exudation, or of any marked disfigurement.  In 
this regard, the Board notes that the VA examiner 
specifically described the veteran's skin condition as being 
only "mild" in severity.

The Board of course recognizes that the veteran was provided 
with a VA dermatological examination in June 1993.  However, 
it appears from the report of this examination that it was 
conducted at a time in which the veteran's skin disorder was 
inactive.  Although the VA examiner noted a diagnosis of 
psuedofolliculitis barbae, it appears that this diagnosis was 
based solely on a description of past symptoms reported by 
the veteran.  Thus, because virtually no findings were 
reported during this examination regarding the severity of 
the veteran's service-connected skin disorder, the Board 
finds this report to be of no probative value.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994) (holding that, with regard 
to medical examinations for disorders with fluctuating 
periods of outbreak and remission, an adequate medical 
examination requires discussion of the relative stage of 
symptomatology observed). 

The Board has reviewed the various medical treatment records 
submitted by the veteran in support of his claim.  Although 
the bulk of these records pertain to disabilities other than 
the veteran's service-connected skin disorder, there do 
appear to be a few records that do pertain to treatment 
received by the veteran for his pseudofolliculitis barbae.  
However, the findings noted in these records generally do not 
permit direct application of the Schedule for Rating 
Disabilities, which VA uses to establish the extent to which 
impairment is present.  While the Board believes these 
records to be of some limited probative value in determining 
the severity of the veteran's disability, in so far as they 
contain some brief descriptions regarding the nature and 
frequency of his symptoms, we find that these records do not 
support the assignment of a compensable evaluation for the 
veteran's service-connected pseudofolliculitis barbae.  In 
short, these records do not demonstrate that the veteran's 
pseudofolliculitis barbae is manifested by exfoliation, 
exudation, or itching over an exposed surface, or by marked 
disfigurement, ulceration, or crusting.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a compensable evaluation for the veteran's service-connected 
pseudofolliculitis barbae.  Thus, the benefit sought on 
appeal is denied.

IV.  Entitlement to an earlier effective date for the grant 
of a compensable evaluation for the residuals of a left ankle 
sprain.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2001).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2001), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (2001).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

The veteran is seeking an earlier effective date for the 
grant of a compensable disability rating for the residuals of 
a left ankle sprain.  The currently assigned effective date 
is March 30, 1991.

The veteran essentially contends that the effective date of 
his increased evaluation should be May 15, 1983, which is the 
day following his separation from active military service.  
However, as has been discussed above, following the initial 
claim for service connection filed in July 1983, service 
connection was granted in a February 1984 rating decision.  
This decision was not appealed and became final.  38 C.F.R. 
§ 20.1103.  Accordingly, under VA regulations governing 
claims for increase, the effective date of an award for 
increase "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 
38 C.F.R. § 3.400(o)(1).  As discussed in detail above, the 
veteran filed his claim for an increased rating in June 1991.  
The Board has reviewed the record and has been unable to 
identify any correspondence submitted by the veteran prior to 
June 1991, which could be interpreted as an informal claim 
for an increased rating.  In fact, the Board notes that no 
correspondence whatsoever was received by the veteran between 
February 1984 and June 1991.  Therefore, under the general 
rule, inasmuch as the Ju1y 1983 claim was not a claim for 
increase, and because it was subject to the unappealed 
February 1984 rating decision, the Board finds that May 1983 
cannot be the effective date for the grant of a compensable 
evaluation for the veteran's residuals of a left ankle 
sprain.  

In light of the aforementioned evidence, the only way in 
which the veteran can obtain an effective date earlier than 
that of March 30, 1991, is if it is factually ascertainable 
in the record that an increase in disability occurred at an 
earlier date within the one year period prior to his June 
1991 claim.  See 38 C.F.R. § 3.400(o)(2).  In this regard, 
the veteran's representative has contended that the effective 
date of his 10 percent evaluation should be June 24, 1990, 
which is approximately one year prior to the date on which 
his informal claim was received by the RO.  The 
representative argues that, because the veteran received 
treatment in the year prior to filing his claim, his 10 
percent evaluation should be effective for that entire year. 

The Board notes that the earliest medical evidence pertaining 
to the veteran's left ankle disability from the year prior to 
June 1991 is a VA progress note dated March 30, 1991.  
Because all treatment records dated before March 30, 1991 
(but still within the period of one year prior to June 1991) 
pertain to disabilities other than his service-connected 
ankle disability, the Board finds that there is no basis 
whatsoever on which the Board could assign an effective date 
prior to March 30, 1991.  In essence, the Board finds that 
there is no earlier date within the one year prior to June 
1991 on which it could be ascertained that an increase in 
disability occurred. 

In summary, the Board concludes that March 30, 1991 is the 
earliest effective date that may be assigned for the 
increased disability rating assigned for the veteran's 
service-connected residuals of a left ankle sprain.  The 
benefit sought on appeal is accordingly denied.

V.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2001).  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file the 
NOD, and the decision becomes final if an NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.

In a February 1984 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for the 
residuals of a back sprain.  He was notified of this decision 
in a March 1984 letter from the RO.  Because the veteran did 
not express disagreement with this denial within one year of 
receiving notification, the Board finds that the February 
1984 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  "New and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).   Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the veteran's claim for a back 
disorder without regard to the new version of 38 C.F.R. 
§ 3.156(a).

Having reviewed the complete record, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
back disorder.  In the February 1984 rating decision, the RO 
denied the veteran's claim on the basis that his in-service 
back injury had been shown to be acute and transitory.  This 
conclusion was based upon the lack of any competent evidence 
of a back disability following the solitary incident of a 
pulled muscle in service in January 1981.  Since filing to 
reopen his claim, the appellant has submitted private and VA 
treatment records, which show that he has been diagnosed with 
recurrent low back strain on several occasions.  In addition, 
the record shows that he underwent a VA orthopedic 
examination in June 1993, which resulted in a diagnosis of 
minimal chronic lumbar muscle ligamentous strain.  Additional 
examinations conducted in June 1998 and August 1999 resulted 
in substantially similar diagnoses.  

The Board is of the opinion that the aforementioned medical 
records constitute competent medical evidence suggesting that 
the veteran has a current low back disability.  Thus, the 
Board finds that they bear directly and substantially upon 
the specific matter under consideration, are neither 
cumulative nor redundant, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. 3.156(a) (2001).  Accordingly, new and 
material evidence has been submitted in this case, and the 
claim is reopened.

Having found that the claim is reopened, the Board believes 
that further development is necessary before the veteran's 
claim can be fully adjudicated.  Thus, this claim will be 
addressed in the remand portion of this decision.


ORDER

Entitlement to an increased evaluation, 20 percent, for the 
residuals of a left ankle sprain is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae is denied.

Entitlement to an earlier effective date for the grant of a 
compensable evaluation for the residuals of a left ankle 
sprain is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To that extent only, the appeal is granted.



REMAND

The veteran is seeking service connection for otitis externa.  
He essentially contends that he has experienced chronic 
otitis externa ever since he served on active duty.  He is 
also seeking service connection for a back disorder, which he 
believes to be related to an incident in which he pulled some 
muscles in his back while on active duty in January 1981.  In 
addition, he also contends that his claimed back disorder has 
been aggravated by his service-connected ankle disability.  
The veteran is also seeking service connection for a 
psychiatric disorder, which he contends developed as a result 
of his service-connected left ankle sprain. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

As discussed in detail above, this case was remanded by the 
Board in April 1998 for additional evidentiary development.  
Among other things, the Board instructed the RO to provide 
the veteran with appropriate VA examinations, in order to 
determine the nature and etiology of his claimed otitis 
externa and low back disorder.  In particular, the Board 
indicated that an examiner should be asked to discuss whether 
an etiological relationship exists between his claimed otitis 
externa and his military service, to include a diagnosis of 
otitis externa that was noted in May 1983.  In addition, the 
Board also indicated that an examiner should be asked to 
discuss whether a relationship exists between his claimed low 
back disorder, and his military service and/or service-
connected ankle disability.

With respect to the veteran's claimed otitis externa, the 
Board notes that, in May 1998, the veteran underwent a VA ear 
disease examination.  During this examination, the veteran 
reported a history of chronic ear infections.  However, 
physical examination revealed no signs or symptoms of an 
active ear infection.  Thereafter, in August 1999, the 
veteran was provided with another VA ear disease examination.  
Although examination of both ears was unremarkable, the VA 
examiner noted a diagnosis of occasional minor otitis 
externa, currently resolved.  No comment was offered 
regarding whether a relationship existed between the 
diagnosis of occasional minor otitis externa, and the 
diagnosis of otitis externa noted during the veteran's active 
service.

Similarly, in June 1998, the veteran also underwent a VA 
general medical examination in regard to his claimed low back 
disorder.  In the report of this examination, the VA examiner 
noted a diagnosis of low back strain, likely mechanical back 
pain.  No opinion or other comment was noted regarding the 
etiology of this low back strain.  Thereafter, in August 
1999, the veteran was provided with a VA orthopedic 
examination.  In the report of this examination, the VA 
examiner noted that range of motion was normal and that 
neurological examination was intact.  The VA examiner 
concluded that the veteran "may have had an injury in the 
past and may have some lumbosacral sprain which is 
exacerbated at times."  The VA examiner did not specify what 
past injury he was referring to, and did not offer any 
opinion as to the relationship between the veteran's 
lumbosacral sprain and his military service.

As noted above, in the April 1998 remand, the Board 
instructed the RO to obtain medical opinions regarding the 
etiology of the veteran's claimed low back disorder and 
otitis externa.  However, although two VA examinations 
resulted in a diagnosis of lumbosacral strain, neither 
examiner offered an opinion as to the etiology of this 
disorder.  Similarly, although the veteran's August 1999 VA 
ear disease examination resulted in a diagnosis of occasional 
minor otitis externa, no opinion was offered regarding the 
etiology of this disorder.  Therefore, in accordance with 
Stegall, the Board finds that this case must be remanded to 
ensure full compliance with the directives of the April 1998 
remand.  Specifically, the Board is of the opinion that the 
veteran must be provided with additional VA examinations that 
fully address the nature and etiology of the veteran's 
claimed otitis externa and low back disorder, and that 
provide a complete rationale for any opinions discussed. 

In April 1998, the Board also remanded the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as secondary to his service-connected left ankle 
sprain.  In accordance with the Board's instructions, the 
veteran underwent a VA mental disorders examination in May 
1998.  In the report of this examination, the VA examiner 
noted diagnoses of major depression and schizoid personality 
disorder.  The examiner concluded that, instead of his 
emotional problems being caused by his ankle disorder, the 
veteran's schizoid personality disorder appeared to be 
causing him to focus on his somatic complaints.  The examiner 
noted that the veteran's concern and preoccupation with his 
physical disabilities far exceeded what would normally be 
expected with depression.  The examiner indicated that a 
small portion of his problems could be due to legitimate 
depression caused by his inability to work, but that his 
preoccupation with his physical complaints appeared to be 
primarily due to his schizotypal personality disorder, and 
bordered on being delusional.

In light of the aforementioned evidence, the Board believes 
that the RO fully complied with our remand instructions by 
obtaining an opinion regarding the nature etiology of the 
veteran's claimed psychiatric disorder.  According to the May 
1998 VA examiner, the veteran's emotional problems appeared 
to be due to a schizotypal personality disorder, which was 
not caused by his service-connected left ankle disability.  
However, the Board notes that the veteran was subsequently 
provided with another VA mental disorders examination in 
September 1999 for the purpose of determining his competency.  
Although this VA examiner also noted a diagnosis of a major 
depressive disorder, no diagnosis of a schizotypal 
personality disorder was indicated.  The examiner noted that 
the veteran had multiple somatic complaints, but did not 
provide any discussion regarding the relationship between 
these complaints and his major depressive disorder.  Because 
the report of the September 1999 mental disorders examination 
appears to contradict the findings report in his May 1998 
examination, in so far as no diagnosis of schizotypal 
personality disorder was noted, the Board finds that an 
additional VA psychiatric examination is warranted, in order 
to clarify the nature and etiology of the veteran's claimed 
psychiatric and/or personality disorder.  See VCAA § 3(a), 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)); see also 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  

While this case is in remand status, the RO should inquire as 
to whether the veteran has obtained any additional treatment 
in regard to his claimed disabilities.  If so, the records of 
such treatment should be obtained and associated with his VA 
claims folder.  See VCAA § 3(a), 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); see also 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)).  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers who 
may possess additional records pertinent to 
his claims which are not already included 
within his VA claims folder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
any pertinent treatment records identified 
by the veteran in response to this request, 
which have not been previously secured.

2.  The veteran should be scheduled for 
an appropriate VA examination in order to 
determine the nature and etiology of his 
claimed otitis externa.  The claims 
folder and a copy of this remand must be 
made available for review by the examiner 
prior to this examination.  The examiner 
should be asked to provide a diagnosis 
for any ear disability found on 
examination.  The examiner should also be 
asked to thoroughly review the veteran's 
medical history and to provide an opinion 
as to etiology for any condition found on 
examination.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disability was related to any incident of 
service (to include the veteran's in-
service treatment for otitis externa).  
The examiner should explain the medical 
findings and principles which support his 
or her conclusions.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  The veteran should also be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
etiology of his claimed back disorder.  
The claims folder and a copy of this 
remand must be made available for review 
by the examiner prior to this 
examination.  The examiner should be 
asked to provide a diagnosis for any back 
disability found on examination.  The 
examiner should also be asked to 
thoroughly review the veteran's medical 
history and to provide an opinion as to 
etiology for any condition found on 
examination.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disability was related to any incident of 
service (to include the veteran's in-
service treatment for a pulled muscle in 
his back).  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that such 
disability was either caused or 
aggravated by the veteran's service-
connected left ankle disorder.  The 
examiner should explain the medical 
findings and principles which support his 
or her conclusions.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  The veteran should then be afforded a 
VA psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available for review by the examiner 
prior to this examination.  The examiner 
should be asked to provide a diagnosis 
for any psychiatric disorder found on 
examination.  The examiner should offer 
an opinion as to whether a relationship 
exists between such disorder and the 
veteran's service-connected left ankle 
disability.  In this regard, the examiner 
should specifically state whether any 
portion of the veteran's psychiatric 
disorder is the result of aggravation by 
the veteran's service-connected left 
ankle disability.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  The RO should then readjudicate the 
veteran's claims for service connection.  
With respect to the veteran's claims 
pertaining to a psychiatric disorder and a 
back disorder, the RO should specifically 
consider the principles set forth in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If any 
of the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

